Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.
 
Status of the Claims
The response and amendment filed 10/05/2020 is acknowledged.
Claims 1, 12-13, 17-28 and 52-58 are pending.
Claims 52-58 are new.
Claims 17-20, 27 and 28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2018.
New claims 55-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions since they depend from claims 27 and 28, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2018.


Applicant’s request for rejoinder where appropriate is acknowledged.
Claims 1, 12-13, 21-26, and 52-54 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Rejections Withdrawn
The rejection of claims 1-5, 12-14 and 21-26 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Vallet, EP 0661047 A1 “Vallet” as evident from Phyllosilicates. Nelson, Stephen A. Mineralogy, Tulane University, 18 August, 2015 has been withdrawn in light of Applicant’s amendment.
The rejection of claims 29-33, 40-41 and 46-51 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Vallet, EP 0661047 A1 “Vallet” has been withdrawn in light of Applicant’s amendment.
The rejection of claims 1-5, 12-14 and 21-26 under 35 U.S.C. 103 as being unpatentable over Li, US 20120258151 A1 has been withdrawn in light of Applicant’s amendment.
Neither Vallet nor Li teach the agents listed in claim 1 and 54.


Rejections Maintained/Modified in Response to Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12-13, 21-26, and 52-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation of at least one metal capturing agent bearing carboxyl moieties, that does not dissociate at pH 4 to 8. Claim 1 also indicates wherein the carboxyl bearing agent is a carbomer. Carbomer has a pKa of about 6 (see Fevola, Cosmetics & Toiletries, 2013). Since carbomer is polyacrylic acid having a pKa of about 6, it is unclear how one skilled in the art would understand carbomer as having the recited property of not dissociating at pH 4 to 8. Carbomer, aka polyacrylic acid, having a pKa of about 6 will dissociate protons at a pH about 6 or above which is within the recited range. 
This rejection may be overcome by deleting “that does not dissociate at pH 4 to 8”.
Claims 12-13, 21-26, and 52-54 do not clarify this issue.
Clarification is required.
 

Response to Arguments
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive.

Applicant has argued Fullerton describes compositions that happen to include a carbomer, but the primary focus is the presence and action of CaNa2-EDTA in capturing nickel ions and in protecting the skin from metal allergy. Applicant has argued one skilled in the art would have had no reason to use carbomer rather than any other vehicle, e.g., mineral oil. 
This argument is unpersuasive because Fullerton clearly teaches carbomer alone was found to reduce the number of test reactions significantly compared to control (Fullerton, pg. 105, c1, 2nd full paragraph). Further, the polymer systems can be applied to the skin easily forming an invisible film on the skin; the polymers, e.g., carbomer, was chosen based on previous studies where the effect of hydrogels on the permeation of nickel through human skin was investigate (Fullerton, e.g., pg. 105, c1, 3rd full ¶). Consequently, Fullerton gives express reasons, e.g., film forming barrier which can be easily applied to skin to form an invisible film which significantly reduces allergic reaction to nickel compared to control, which would have prompted one skilled in the art to select carbomer as a vehicle in compositions for reducing nickel allergy such as those of Karp rather than any other vehicle.

Applicant has argued one skilled in the art reading Karp and Fullerton would have instead been motivated to combine nanoparticles of Karp with CaNa2-EDTA.
This argument is unpersuasive. It is acknowledged that the skilled artisan may have been motivated to combine nanoparticles of Karp with CaNa2-EDTA based on the combined teachings of Fullerton and Karp. However, one skilled in the art would have also been motivated to include carbomer since Fullerton teaches carbomer is also effective for reducing nickel allergy reactions on skin.
	The declarations under 37 CFR 1.132 filed 10/05/2020 and 04/26/2019 are insufficient to overcome the rejection of claims 1, 12-13, 21-26, and 52-54 based upon Fullerton, Contact Dermatitis, 32, 1995 and Karp, US 20120321573 A1 as set forth in the last Office action because:  
The results presented are not commensurate in scope with the claimed invention.
In the declaration filed 04/26/2019, Sections 7-12, and Table 1, are presented showing greater than additive results for zeolite, calcium phosphate, calcium silicate, and manganese carbonate. 
In the declaration filed 10/05/2020, sections 6-24 data is presented showing greater than additive results for calcium carbonate, calcium silicate, zeolite and magnesium carbonate.
However, the claimed invention at issue is not limited to the results for which this unexpected result has been demonstrated. For example, claims 1 and 54 include sodium aluminum phosphate, ammonium phosphate and ammonium carbonate. These compounds are suggested in Karp for inhibiting exposure of an agent, e.g., nickel ions, to a tissue or inhibiting contact dermatitis. See Karp, e.g., claim 29. 
The declarations have not shown unexpected, greater than additive effect, in combination with carbomer for these compounds. It would be inconsistent to consider an unexpected result, i.e., greater than additive effect, to extend to all disclosed minerals absent a showing of the unexpected result for each of the disclosed minerals. As stated in the declaration, e.g., section 28, although the heavy metals removal properties of the mineral particles are well known, the synergistic effect, due to the combination of these particles with carbomer was unexpected. 
In this regard, although data has been shown suggesting an unexpected synergistic result for calcium phosphate with carbomer, the declaration does not adequately explain why one skilled in the art would be able to determine a trend exists, e.g., to any phosphate compound known to trap nickel ions, allowing reasonable extension of the unexpected result to ammonium phosphate or sodium aluminum phosphate. While there is some demonstrated similarity between silicate compounds, i.e., zeolite (aluminosilicate) and calcium silicate, there does not appear to be an analogous recognition for carbonate and phosphate compounds generally in the data provided. There does not appear to be any evidence of record demonstrating unexpected results for ammonium compounds. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12-13, 21-26, and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton, Contact Dermatitis, 32, 1995 and Karp, US 20120321573 A1.
Karp teaches compositions and methods for inhibiting metal exposure to tissues (Karp, e.g., Abstract), effective as prophylaxis for nickel induced contact dermatitis and including a vehicle suitable for topical application (Karp, e.g., 0004-0005), wherein the composition captures and/or binds irritants to inhibit contact dermatitis (Karp, e.g., 0016).  Topical compositions include creams, lotion, moisturizer, spray, wipe, wrap, bandage or combination thereof (Karp, e.g., 0101) which are interpreted as teaching a cosmetically acceptable medium, i.e., medium intended for topical application. Karp teaches compositions including medicaments, e.g., anti-inflammatories, antimicrobials, antipuretics, skin protectants, alpha-hydroxy acids, antihistamines, analgesics, etc (Karp, e.g., claim 49). Compositions are effective at pH 6.1 (Karp, e.g., 0208 and 0217).
Compositions include a capturing agent, e.g., selected from the group consisting of calcium carbonate, calcium phosphate, hydroxyapatite, ammonium calcium silicate, sodium alumniosilicate, calcium silicate, sodium calcium aluminosilicate, magnesium silicate, tricalcium silicate, potassium bisulfite, potassium metabisulfite, sodium bisulfite, sodium metabisulfite, sodium sulfite, ferric orthophosphate, ferric phosphate, ferric pyrophosphate, ferric sodium pyrophosphate, magnesium sulfate, magnesium phosphate, manganese sulfate, manganese oxide, manganese carbonate, aluminum potassium sulfate, aluminum sodium sulfate, sodium aluminum phosphate, sodium bicarbonate, ammonium carbonate, ammonium sulfate, ammonium phosphate, and combinations thereof, wherein the calcium phosphate is amorphous calcium phosphate, monosodium calcium phosphate, disodium calcium phosphate, trisodium calcium phosphate, tetrasodium calcium phosphate or calcium nanopowder (Karp, e.g., claim 29). 
Underlined entries are recited in claims 1 and 54. 
Corresponding to claim 1, capturing agents may be present in any effective amount, e.g., 0.001-50%. The amount recited in claim 1 is within this range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Karp does not expressly teach the composition including carbomer.
Fullerton teaches barrier gels comprising carbopol, i.e., carbomer, (Fullerton, e.g., Abstract), wherein the carbopol is present in an amount of 10% which is within the range recited in claim 14 (Fullerton, e.g., pg. 101, Test formulations, Gel A). Fullerton indicates the gels as effective for preventing allergic skin reactions to metals, e.g., nickel (Fullerton, e.g., pg. 104, Discussion).
Fullerton does not expressly teach the composition further comprising agents as recited in claim 15.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Karp and Fullerton to arrive at the presently claimed subject matter with a reasonable expectation of success. 
Starting from Karp, it would have been obvious to modify compositions understood from Karp by including carbomer in an amount suggested in Fullerton with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to achieve a barrier gel which Fullerton expressly suggests as effective to preclude skin contact with metals, e.g., nickel thereby preventing contact dermatitis. The skilled artisan would have had a reasonable expectation of success because both documents teach topical compositions for reducing metal irritant skin contact, with an aim to reducing dermatitis caused by irritant metals.
Starting from Fullerton, it would have been obvious to modify compositions understood from Fullerton by including capturing binding agents, e.g., ammonium carbonate, ammonium phosphate and/or sodium aluminum phosphate in effective amounts as suggested in Karp with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve metal binding/capturing properties of the composition in the same way suggested in Karp. The skilled artisan would have had a reasonable expectation of success because both documents teach topical compositions for reducing metal irritant skin contact, with an aim to reducing dermatitis caused by irritant metals.
	Because the composition suggested by the combined teachings of Karp and Fullerton includes carbomer in the claimed amounts and because the compositions are expressly indicated for preventing allergic skin reaction to metals the properties recited in the claims appear to be inherent properties of the prior art carbomer containing compositions. Similarly, because the compositions have the same composition and are expressly indicated as barrier formulations for topical application to the skin, the composition known from the combined teachings of Karp and Fullerton appears to be capable of being used according to the intended uses recited in the claims.
	Applicable to claims 52 and 53: Karp teaches pH of 6.1 (Karp, e.g., 0208 and 217). Fullerton teaches pH of 7 (Fullerton, e.g., pg. 101, Test Formulations). The pH taught in Karp is a clearly disclosed value within the claimed range. Also, in combination, the teachings of Fullerton and Karp suggest a range from 6.1 to 7 which is entirely within the range of claim 1, and significantly overlapping with the range recited in claim 54.
	Accordingly, the subject matter of claims 1, 12-13, 21-26, and 52-54 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615